9/29/2020          Case 4:20-cv-02969 Document 10-6 Will
                                                     Filed    on| LinkedIn
                                                         Franklin 10/09/20 in TXSD Page 1 of 5
                                                                                                                                         1
                  Search


              Will Franklin           GMAT Waivers for Rice MBA - Earn your MBA online in 24 months with MBA@Rice. Learn more. Ad
                                                                                                                   Connect         Message       More…
              MD at Lime Rock Partners | Oilfield Investment Professional


                                                                                                                                             Promoted
                                                                                                                                                   Private Bankin

                                                                                                                                                      Retiremen
                                                                                                                                                      Find Out in M
                                                                                                                                                      to Retire Com


                                                                                                                                                      Rice Busin
                                                                                                                                                 David, you mig
                                                                                                                                                     MBA@Rice—
                                                                                                                                                            Priva
                                                                                                                                                     entrepreneu


                                                                                                                                                             F
                                                                                                                                                      Headhunte
                                                                                        Connect          Message           More…
                                                                                                                                                      for executive
                                                                                                                                                      network for f
         Will Franklin          · 2nd                                                                 Lime Rock Partners

         MD at Lime Rock Partners | Oilfield Investment Professional                                  Harvard Business School                People Also Viewe
         Houston, Texas · 500+ connections · Contact info
                                                                                                                                                       Robert L
                                                                                                                                                       Associate
                                                                                                                                                       Partners
         Highlights
                                                                                                                                                       Peter Be
                   7 mutual connections                                                                                                                Executive
                   You and Will both know David Sterling, Tom Lloyd, and 5 others                                                                      Datagratio


                                                                                                                                                       Ike Epley
                                                                                                                                                       Vice Chair
                                                                                                                                                       DATAGRAT
         About
         Senior private equity professional with a primary focus of providing growth equity and strategic guidance to companies                        Russell W
         in the upstream oil and gas industry. Over twenty years of experience analyzing and assessing businesses; structuring                         • 2nd
         transactions; and leading multidisciplinary teams in the evaluation, negotiation, and diligence of oilfield inves... see more                 Managing
                                                                                                                                                       Energy Ca


                                                                                                                                                       Nameer
                                                                                                                                                       • 2nd
         Activity                                                                                                              See all                 Global Co
         2,140 followers                                                                                                                               Investmen

                   Sorry for you loss, Matt. This is a nice tribute to your father, and his legacy.
                                                                                                                                                       Damon B
                   Will commented                                                                                                                      Corporate
                                                                                                                                                       at Carrollt


                                                                                                                                                       Andrew
         Experience                                                                                                                                    Winther
                                                                                                                                                       Vice Presid
                      Managing Director
                      Lime Rock Partners
                                                                              D(2)                                                                     Rock Partn

                      Feb 2003 – Present · 17 yrs 8 mos
                                                                                                                                                       Clint We
                      Houston
                                                                                                                                                       Managing
                      Lime Rock is a private equity investment firm specializing in the energy sector. Lime Rock currently                             Post Oak E
                      manages $3.5 billion in total capital commtiments from large institutional investors.
                      www.lrpartners.com
                                                                                                                                                       Charlie L
                                                                                                                                                       • 2nd
                                                                                                                             Messaging                 Founding
                      Member Board Of Directors

https://www.linkedin.com/in/wfranklin/                                                                                                                         1/5
9/29/2020          Case 4:20-cv-02969 Document 10-6 Will
                                                     Filed    on| LinkedIn
                                                         Franklin 10/09/20 in TXSD Page 2 of 5
                     OilSERV
                                                                                                                                  1
                  Search
                     Feb 2017 – Present · 3 yrs 8 mos
                     Dubai, United Arab Emirates                                                                                                   Jeff Bart
                                                                                                                                                   Managing
                     OILSERV is an independent Oilfield Service Company founded with the purpose of providing world
              Will Franklin                                                                                                                      Pontem En
                                                                                                                   Connect
                     class solutions to clients operating across the Middle East and North Africa region. We believe            Message      More…
              MD at Lime Rock Partners | Oilfield Investment Professional
                     passionately in our core values – to relentlessly drive and deliver excellence in quality through a
                     continuous improvement approach, to deliver on our commitments to our Clients.
                                                                                                                                            LEARNING

                                                                                                                                          Add new skills wit
                      Member Board of Directors
                      Shelf Drilling Inc.                                                                                                                Fin
                      Sep 2012 – Present · 8 yrs 1 mo                                                                                                    Fo
                      Shelf Drilling is exclusively focused on providing best-in-class shallow water drilling services to the                            108
                      oil and gas industry.
                                                                                                                                                         De
                      Compensation Committee - Member                                                                                                    Str

                                                                                                                                                         5,1
                      Member Board of Directors
                      Airis Wellsite Services                                                                                                            Th
                      Dec 2014 – Present · 5 yrs 10 mos                                                                                                  Ma
                      Airis Wellsite Services (formerly KSW Environmental) provides dust control systems for energy                                      20,
                      producers, well simulation contractors, or environmental support/container providers. Airis'
                      equipment maximizes dust collection at the six points designated by the National Institute for
                                                                                                                                               Show more on
                      Occupational Safety & Health (NIOSH) as dust emitting areas. The company's systems are…see more



                      Member Board of Directors
                      Arsenal Resources
                      Jan 2020 – Present · 9 mos



                      Board Director
                      Xtreme Drilling and Coil Services
                      Feb 2014 – Sep 2018 · 4 yrs 8 mos
                      Houston, Texas Area
                      Board Member; Audit Committee - Member; Corporate Governance and Nominating Committee -
                      Chair; Compensation Committee - Member



                      Member Board of Directors
                      GEODynamics B.V.
                      Nov 2011 – Jan 2018 · 6 yrs 3 mos
                      GEODynamics helps operators and service companies complete more profitable wells. For
                      conventional, unconventional, and deep water reservoirs, GEODynamics' CONNEX® and RaZor®
                      perforating technologies deliver Seven Performance Drivers that are proven to enhance profitability.



                      Board Director
                      Southwest Oilfield Products Inc.
                      2006 – 2015 · 9 yrs
                      Southwest Oilfield Products is a premier oil and gas equipment manufacturer that provides its
                      global customer base with best-in-class well servicing equipment and mud pump solutions.
                      Southwest manufactures rugged and reliable equipment for its customers' specific needs including
                      Mud Pump Fluid Ends, Frac Pump Fluid Ends, Frac Pumps, Coil Tubing Units & Injectors, Nitrogen
                                                                                                             …see more



                      Board Director
                      UTEC International
                      Aug 2010 – Nov 2014 · 4 yrs 4 mos
                      UTEC has become one of the fastest growing offshore survey contracting companies in the world.
                      This has been achieved by maintaining a successful track record in the effective provision of
                                                                                                                          Messaging
                      services to customers in the oil and gas markets and to the submarine telecommunications
                                                                                                                  see more
https://www.linkedin.com/in/wfranklin/                                                                                                                   2/5
9/29/2020          Case 4:20-cv-02969 Document 10-6 Will
                                                     Filed    on| LinkedIn
                                                         Franklin 10/09/20 in TXSD Page 3 of 5
                                                                                                       …see more
                     industry Operating out of bases in Aberdeen Houston Perth and Singapore UTEC provides
                                                                                                                                    1
                  Search

                     Board Director
              Will Franklin
                     PDC Mountaineer                                                                            Connect         Message   More…
              MD at Lime
                     Oct Rock
                         2009 Partners | Oilfield
                              – Oct 2014  · 5 yrsInvestment
                                                  1 mo      Professional


                      PDC Mountaineer was a joint venture ("JV") formed in 2009 between PDC Energy and Lime Rock
                      Partners. Headquartered in Bridgeport, West Virginia, the JV was focused on exploration and
                      development of natural gas in the Marcellus Shale play.




                      Board Director
                      Hercules Offshore
                      2004 – 2005 · 1 yr
                      Houston, Texas Area
                      I joined the board of Hercules upon its founding with an investment from Lime Rock. I served on
                      the board up until the day of its IPO, at which time I stepped off the board to make room for
                      independent directors.



                      Associate
                      Riverstone Holdings LLC
                      Jul 2000 – Feb 2003 · 2 yrs 8 mos
                      New York, NY
                      Energy-focused private equity group, that was then affiliated with The Carlyle Group. I was
                      responsible for evaluating, negotiating, and performing diligence on investment opportunities in
                      the oilfield services and midstream verticals.



                      Summer Consultant
                      L.E.K. Consulting
                      Jun 1999 – Aug 1999 · 3 mos
                      Spent a good summer in London working for one of the premiere management and strategy
                      consulting firms, with a particular emphasis of working for private equity firms on due diligence
                      assignments/market assessments.



                      Analyst
                      Simmons & Company International
                      Jul 1996 – Jul 1998 · 2 yrs 1 mo
                      Houston, Texas Area
                      Boutique energy investment bank. I focused on oilfield services sell-side advisory, M&A, and equity
                      offerings.



                      Senior Financial Analyst
                      Parker & Parsley Petroleum Co
                      Jan 1995 – Jul 1996 · 1 yr 7 mos
                      Midland Texas
                      Financial analyst in the Corporate Development group of a then Midland-based exploration and
                      production company. Projects included acquisitions, divestitures, refinancings, capital budgeting
                      and strategic analysis.

         Show 1 more experience              Show fewer experiences



         Education

                      Harvard Business School
                      MBA, General Business                                                                                 Messaging
                      1998 – 2000
https://www.linkedin.com/in/wfranklin/                                                                                                            3/5
9/29/2020          Case 4:20-cv-02969 Document 10-6 Will
                                                     Filed    on| LinkedIn
                                                         Franklin 10/09/20 in TXSD Page 4 of 5
                                                                                                                                     1
                  Search
                     The University of Texas at Austin - Red McCombs School of Business
                     BBA, Finance, Business Honors
              Will Franklin
                     1990 – 1994
                     Activities and Societies: Honors  Business Association - President
                                                                                                                Connect          Message   More…
              MD at Lime Rock Partners  | Oilfield Investment Professional



                      University of Texas at Austin
                      BBA, Honors Business, Finance
                      1990 – 1994
                      Activities and Societies: Honors Business Association



                      University of Texas at Austin
                      BA, Plan II
                      1990 – 1994
                      Activities and Societies: Kappa Alpha Order



                      Tivy High School
                      1986 – 1990


         Show fewer education



         Volunteer Experience

                      10th Grade Teacher
                      Tallowood Baptist Church
                      Aug 2019 – Present • 1 yr 2 mos



                      Board Member
                      The Forge For Families Inc.
                      Oct 2018 – Present • 2 yrs
                      Children

                      To foster a fun Christ-centered environment through strategic investment and collaboration to
                      inspire and empower participants' spiritual, educational and economic growth.

                      The FORGE's programs provide platforms to build relationships to encourage, challenge, teach,
                      inspire, celebrate and grow with the families it serves. The common thread running through its
                      programs is the Law of Christ- "to love your neighbor as yourself."



                      Board of Advisors
                      Hill Country Youth Ranch
                      Children

                      Established in 1977, Hill Country Youth Ranch is a non-profit charitable corporation licensed by the
                      Texas Department of Family and Protective Services to provide long-term therapeutic care for
                      abused and orphaned children at all levels of trauma and need.

                      HCYR operates three campuses, all located northwest of San Antonio in the Texas Hill Country. All
                      three campuses feature family-style homes, state-of-the art charter schools for grades K - 12,
                      amazing recreational facilities, and spacious, beautiful grounds.

                      Taking an individualized approach, HCYR offers a broad continuum of services, including residential
                      treatment for severely traumatized children, family care for those who have stabilized, transitional
                      living for young adults, and life-long family-based support for alumni.

         Show 2 more experiences

                                                                                                                             Messaging

https://www.linkedin.com/in/wfranklin/                                                                                                             4/5
9/29/2020          Case 4:20-cv-02969 Document 10-6 Will
                                                     Filed    on| LinkedIn
                                                         Franklin 10/09/20 in TXSD Page 5 of 5
                                                                                              1
         Skills   Search


         Energy
             Will Franklin
                                                                            Connect       Message   More…
              MD at Lime Rock Partners | Oilfield Investment Professional
         Energy Industry


         Petroleum


                                                             Show more




                                                                                      Messaging

https://www.linkedin.com/in/wfranklin/                                                                      5/5
